SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 NOVO ENERGIES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Florida 65-1102237 (State of Incorporation or Organization) (IRS Employer Identification No.) EuropaPlace d'Armes,750 Côte de Place d'Armes Suite 64, Montréal Qc H2Y 2X8 Canada (Address of Principal Executive Offices) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. |_| If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. |X| Securities Act registration statement file number to which this form relates (if applicable): Not applicable. Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered Name of each exchange on which each class of stock is to be registered NOT APPLICABLE NOT APPLICABLE Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.00 (Title of Class) Item 1.
